UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD MARTIN ANDREWS, a/k/a Edward Andrews,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00320-LMB-1)


Submitted:   September 25, 2012           Decided:   October 22, 2012


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, W. Todd Watson,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Alexandria, Virginia, for Appellant.   Marc Birnbaum,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward Martin Andrews appeals his convictions for bank

robbery, in violation of 18 U.S.C. § 2113(a) (2006), using and

carrying a firearm during a crime of violence, in violation of

18   U.S.C.     § 924(c)          (2006),     and    possessing       a    firearm      by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

Counsel for Andrews has submitted a brief pursuant to Anders v.

California,        386     U.S.    738    (1967),     stating     that     there     are      no

meritorious        issues        on    appeal       but    questioning        whether      the

district court erred when it denied Andrews’s request for a new

trial based on an alleged violation of Giglio v. United States,

405 U.S. 150 (1972).              Andrews was notified of his right to file

a pro se supplemental brief but has not done so.                          We affirm.

              We review a district court’s denial of a motion for a

new trial for abuse of discretion.                    United States v. Stokes, 261

F.3d 496, 502 (4th Cir. 2001).                       Material evidence tending to

impeach a prosecution’s witness must be disclosed to a defendant

if   known    to     the    prosecution.            Giglio,     405    U.S.    at    153-55.

Undisclosed evidence is material when its cumulative effect is

such   that    “there       is     a   reasonable         probability     that,     had      the

evidence      been    disclosed          to   the    defense,    the      result     of      the

proceeding would have been different.”                         Kyles v. Whitley, 514

U.S. 419, 433-34 (1995) (internal quotation marks omitted).                                  Our

review of the trial transcript leads us to conclude that the

                                                2
district court correctly determined the challenged evidence was

not material and, therefore, that the court did not abuse its

discretion when it declined to order a new trial based on an

alleged violation of Giglio.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm    the    district     court’s     judgment.

This court requires that counsel inform Andrews, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Andrews requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may    move    in    this   court     for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Andrews.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the    materials

before    the    court    and   argument      would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                          3